Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of the Commissioner of Correctional Services which found petitioner guilty of violating certain prison disciplinary rules.
Initially, we note that the determination that petitioner was guilty of assaulting another inmate and possessing a weapon is supported by substantial evidence in the record. We also find no merit to petitioner’s contention that his disciplinary hearing was not conducted in a timely manner. Further, the record fails to support his claims that he was improperly denied the right to call witnesses on his own behalf or that he received inadequate employee assistance. Petitioner’s remaining arguments have been examined and likewise rejected as unpersuasive.
Mikoll, J. P., Mercure, Crew III, Yesawich Jr. and Peters, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.